        CASE 0:20-cr-00193-MJD-ECW Doc. 28 Filed 09/14/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 20-193(02)(MJD/ECW)


UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )             ORDER
      v.                                        )
                                                )
BENJAMIN RYAN TEETER,                           )
                                                )
                    Defendant.                  )

      This matter came on before the Court on September 4, 2020, for an initial

appearance on a complaint. The defendant was present and represented by Assistant

Federal Defender Doug Micko. The defendant is now represented by Andrew Birrell, Esq.

and Ryan Garry, Esq. The United States was represented by Assistant U.S. Attorney

Timothy C. Rank.

                                 PROCEDURAL HISTORY

      At the defendant’s initial appearance, the government moved for detention pending

a detention hearing which was set for September 9, 2020. The defendant was indicted on

September 9, 2020, and counsel for the defendant requested a continuance of the detention

hearing. The Court granted the defendant’s motion and the matter was re-set for September

15, 2020. On September 11, 2020, counsel for the defendant notified the Court by letter

that the defendant was waiving his right to a detention hearing and consenting to an Order

for detention. See Doc. #24.
        CASE 0:20-cr-00193-MJD-ECW Doc. 28 Filed 09/14/20 Page 2 of 4




                                             2


                                   FINDINGS OF FACT

       1.       On September 3, 2020, a complaint and warrant was issued for the

defendant’s arrest for alleged violations of Title 18 U.S.C. § 2339B (conspiring and

attempting to provide material support to a designated foreign terrorist organization). See

20-mj-668 (TNL). The complaint affidavit describes an agreement and attempt to

manufacture and provide firearm suppressors, services, and fully-automatic weapons to

individuals the defendant believed were members of a designated foreign terrorist

organization.

       2.       On September 4, 2019, Defendant made his initial appearance before this

Court at which time the government moved for detention pending trial.

       3.       On September 9, 2020, a federal grand jury returned a two-count indictment

alleging violations of Title 18 U.S.C. § 2339B (conspiracy to provide material support and

attempt to provide material support to a designated foreign terrorist organization, namely

Hamas). The Pretrial Services report provided to this Court recommended detention

pending trial, concluding that Defendant presented both a risk of non-appearance and a

danger to the community. Counsel for the defendant submitted a letter advising the Court

that the defendant waives his right to a hearing on the issue of detention and consents to an

Order of detention.
         CASE 0:20-cr-00193-MJD-ECW Doc. 28 Filed 09/14/20 Page 3 of 4




                                               3


       4.     This Court finds that based upon the defendant’s knowing and intelligent

waiver, and upon the information contained in both the complaint affidavit and Pretrial

Services Report, detention pending trial is appropriate.

       5.     This Court finds that there is clear and convincing evidence that no condition

or combination of conditions of release will reasonably assure the defendant’s appearance

in court. This Court also finds by a preponderance of the evidence that Defendant presents

a danger to the community. The allegations in the complaint and subsequent indictment

carry a rebuttable presumption that the defendant be detained. 1 The Court notes, however,

that even in the absence of this statutory presumption, the Court finds detention is

warranted for this defendant.



       THEREFORE, IT IS HEREBY ORDERED that:

       1.     The motion of the United States for detention without bond is GRANTED;

       2.     The defendant shall be committed to the custody of the Attorney General

pending the trial of the allegations contained in the Indictment. The defendant shall be

confined in a corrections facility separate, to the extent practicable, from persons awaiting

or serving sentences or being held in custody pending appeal;

1Under 18 U.S.C. § 3142(e)(3), there is a rebuttable presumption that the defendant be detained
when there is probable cause to believe that the defendant (1) committed an offense listed in 18
U.S.C. § 2332b(g)(5)(B), and that offense carries a maximum term of imprisonment of 10 years
or more. See 18 U.S.C. § 3142(e)(3)(B) and (C). The charges alleged in the indictment are listed
in 18 U.S.C. § 2332b(g)(5)(B) and each carries a maximum sentence of 20 years’ imprisonment.
        CASE 0:20-cr-00193-MJD-ECW Doc. 28 Filed 09/14/20 Page 4 of 4




                                            4


       3.     The defendant shall be afforded reasonable opportunity to consult privately

with his lawyer; and

       4.     Upon Order of the Court or request by the United States Attorney, the person

in charge of the correctional facility in which the defendant is confined shall deliver him

to the United States Marshal for the purpose of appearance in connection with a court

proceeding.


Dated: September 14, 2020

                                                 s/Elizabeth Cowan Wright
                                                 Elizabeth Cowan Wright
                                                 United States Magistrate Judge
